Title: To Thomas Jefferson from Samuel Bryan, 21 September 1807
From: Bryan, Samuel
To: Jefferson, Thomas


                        
                            Sir,
                            Philadelphia Septr. 21st. 1807
                        
                        As a vacancy in the Office of Collector of this Port in the course of a few days is inevitable in the opinion
                            of the Physicians attending General Muhlenberg, it is proper I conceive to communicate to the President every material
                            circumstance within my knowledge that may be useful in the selection of a successor—
                        Numerous Candidates appear to be making interest for the appointment of Collector, among them are several who
                            are already in lucrative Offices. Mr. Joseph Clay is very comfortably situated & besides his incorrect political
                            conduct for some time past has deprived him of the confidence of the republicans of this State, they will not forgive his
                            joining Mr. Randolph in his reprehensible line of conduct in Congress—Young Callender Irvine is also in lucrative Office
                            & although respectable for a young man has never as a writer or otherwise rendered any prominent service to the
                            principles of representative Government—Mr. Coxe is well provided for, as is General Shee—
                        The abilities & energy with which my Father sustained the American Interest in this State during the Revolutionary War, as well as the Democratic Interest subsequent thereto, has
                            impressed a lively & permanent sentiment of esteem & veneration on the republicans of Pennsylvania, and my
                            undeviating support of the same principles has obtained for me their highest confidence. My public spirit &
                            private benevolence has placed me in pecuniary distress, which I am persuaded will enhance my pretensions to your
                            patronage from the noble principles which have actuated your whole life—
                        My enemies have never been able to impeach my integrity or competency for the various high and arduous and
                            very difficult public Offices I have held for a long series of years—My only crime was my fidelity to the great principles
                            of republicanism—My health is greatly impaired and having four amiable children dependent on me for support &
                            education makes me the more anxious to be appointed to the Office of Collector, which may enable me to make some provision
                            for them.
                        I am Sir With great esteem your mo. ob. servant
                        
                            Saml, Bryan
                            
                        
                        
                            P.S. put in after the Letter was sealed.
                            Messrs. S. Harlan and Robt. & John
                                Whitehill & other members of Congress wrote me about two years ago that so strong & general was the
                                sympathy for me that all the republican members of Congress signed a recommendation to you in my behalf and that as
                                many of them as were on intimate terms with you interested themselves personally for my appointment to Office, hoping
                                that General Muhlenberg would have been superceded for his fatal apostacy with the exception of Mr. Smiley who was
                                absent & of the Quids Mr. Conrad signed the recommendation. Doctor Porter assures me his Uncle Smiley is
                                zealously republican—He informs me that six members of Congress
                                including Mr. Smiley were at his lodging at Washington last winter when they were informed of the base intrigues which
                                had prevented my being chosen State Treasurer & that they one and all greatly regretted my disappointment
                                & expressed an anxious hope that the President would give me a respectable appointment, not only on my own
                                account & Family’s but as the most efficient means to uphold the republican interest in this State. Doctor
                                Porter assured me my appointment would be the most popular one that could be made in Pennsylvania
                        
                    